DISSENTING OPINION OF
FREAR, C.J.
The question, as it seems to me, comes down to one of general power — whether the society could, after the expiration of the time originally prescribed but still within the life of the member, extend the time during which he must have been a member in good standing paying his dues and receiving no benefits in order to entitle his children under twelve years of age to a pension after his death. It is impossible to hold as a matter of construction that the amendment applied only to ■future members or only to such members and members of less than ten years’ standing. See cases infra. Such a construction would be purely arbitrary. Nor 'are there any special circumstances which would make the amendment inoperative in this case if the society had power to make such an amendment in general. There is no pretense that it was made arbitrarily or in bad faith or otherwise than for the best interests of the society at large or that it was outside of the declared objects of the society. It does not appear that this member had been entitled to receive any benefits during the first ten years of his membership and that therefore he made any special sacrifice in not receiving benefits during that period; it does appear that he did not receive any benefits up to the time the amendment was mjade and that therefore he was not deprived, by reason of having accepted benefits after the ten years, of the opportunity of taking advantage of the by-law as amended. It is true the society had at all times been in a *322prosperous condition, but that may have been because of just such amendments as this made from time to time in order to avoid getting into bad financial condition, and I presume the general power to amend the by-laws by reducing or increasing the various classes of benefits or dues or assessments does not depend upon the question of the financial condition of the society for the time being. The amendment may have been made, in the light of experience, for the purpose of better adjusting benefits to dues, that is, the amount insured to the cost of insurance.
Whether the amendment could be made so as to affect the present case depends upon, whether the rights in question had become fixed upon the expiration of the first ten years of membership. Whether those rights had become fixed or not depends upon the relation between the society and the member at that time.
If the relation had become that of debtor and creditor, of course the society could not repudiate its debt — as in the case of sick benefits already accrued or in the case of a death benefit after death had occurred. Brown v. Carter, 15 Haw. 333, 342.
If the relation had been one created by independent contract, as, for instance, 'as is often the case, by a contract contained in the certificate of membership, in the nature of a policy of insurance, absolute in its terms, of course it could not be altered by one party to it whether through an amendment of the by-laws or otherwise without the assent of the other. In such case the rights would be fixed the moment the member joined and would not be dependent even upon the expiration of the ten years. But even when there is a separate specific contract it is generally by its terms made more or less subject to the by-laws as they exist at the time or may be subsequently amended, in which case the contract is alterable by amendments of by-laws to the extent to which that has been agreed, and the question then generally is to what éxtent has it been so agreed. This depends, as a matter of construction, upon the language of the agreement, the nature of the subject matter of the con*323tract and of tbe amendment, and the general character of the •society. The contract may be so worded as to show that it was to be wholly subject to control by the by-laws or merely that the member was to conform to the by-laws so far as his •duties of membership were concerned; the subject matter of the amendment and contract may be such as to tend to show that it could not have been within the contemplation of the parties that the contract should be controlled by the by-laws in that particular; the nature of the society as a joint undertaking for mutual aid requiring changes in the by-laws from time to time to enable it to accomplish its purposes may tend to show that a possible necessity of such an amendment must have been contemplated. One party to a contract cannot complain of a change made by the other when that is authorized by the contract itself. In such case the change is made in pursuance of the contract, not in violation of it. In the present case there was no independent contract, and yet decisions in cases in which there were such contracts throw much light on the' present case by their reasoning and because of the extent to which they have gone in holding such contracts subject to amendments of by-laws under agreements contained in them to comply with, conform to, abide by the by-laws, etc. A number of the most instructive cases will be referred to but without further comment than that the question running through nearly all of them is as to the extent to which the contract has by its terms been made subject to or independent of the by-laws present and future — the idea being that in so far as the contract is made by its terms subject to the by-laws, or, to put it differently, except in so far as there is a contract independent of the bylaws, the rights of the member and his beneficiaries are subject to alteration by amendments until they have become fixed by the establishment of the relation of debtor and-creditor. Cases holding that the agreement did not authorize what was practically a reduction in the amount of the policy: Newhall v. Am. Legion of Honor, 181 Mass. 111; Porter v. Same, 183 Mass. 326; Makely v. Same, 133 N. C. 367; Gaut v. Same, 107 *324Tenn. 603 (64 S. W. 1070); Russ v. Same, 110 La. 588; O'Neill v. Same, 70 N. J. L. 410; Langan v. Same, 174 N. Y. 266; Same v. Jordan, 117 Ga. 808 (45 S. E. 33); Same v. Getz, 112 Fed. 119. See also Knights Templars v. Jarman, 104 Fed. 638; Hale v. Eq. Aid Union, 168 Pa. St. 377; Beech v. Supreme Tent, 177 N. Y. 100. Cases sustaining amendments which forfeit policies in case of suicide, whether sane or insane, or which, if such condition was already imposed for a limited period, extend the period even after the original period had expired: Chambers v. Knights of Maccabees, 200 Pa. St. 244; Supreme Lodge v. La Malta, 95 Tenn. 157 (30 L. R. A. 138); Supreme Commandery v. Ainsworth, 71 Ala. 436; Hughes v. Wisconsin, etc., Co., 98 Wis. 292; Daughtry v. Knights of Pythias, 48 La. An. 1203; Supreme Lodge v. Same, 179 Ill. 344; Scow v. Supreme Council, 223 Ill. 32; Tisch v. Protective H. C., 72 Oh. St. 233; Court of Honor v. Hutchens, 79 N. E. (Ind. App.) 409; Eversberg v. Supreme Tent, 33 Tex. Civ. App. 549. Contra: Weber v. Knights of Maccabees, 172 N. Y. 490; Shipman v. Protective H. C., 174 N. Y. 398; Sautter v. Supreme Conclave, 62 Atl. (N. J.) 29; Morton v. Supreme Council, 100 Mo. App. 76 (73 S. W. 259), the courts holding in these cases that the agreement did not go so far as to permit amendments of the by-laws in this respect. Oases permitting the addition of other occupations to the original list of occupations excepted as extra-hazardous: Loeffler v. Modern Woodmen of Am., 100 Wis. 79; Strang v. Camden Lodge, 64 Atl. (N. J.) 93; Moerschbaecher v. Royal League, 188 Ill. 9; Gilmore v. Knights of Columbus, 77 Conn. 58; Ellerbe v. Faust, 119 Mo. 653. Contra: Hobbs v. Iowa M. B. A., 82 Ia. 107 (because there was no agreement as to future by-laws); Tebo v. Supreme Council, 89 Minn. 3 (holding that this could not be done, at least without notice to the member that the amendment had been made). Cases sustaining changes in the rate of assessment: Reynolds v. Supreme Council, 192 Mass. — (78 N. E. 129); Gaines v. Same, 140 Fed. 978; Gout v. Mutual, etc., Ass’n.. 121 Fed. 403; Fullenwider v. Supreme *325Council, 180 Ill. 621; Barbot v. Same, 100 Ga. 681 (28 S. E. 498); Plunkett v. Supreme Conclave, 55 S. E. (Va.) 9. Contra : Covenant M. L. Ass’n. v. Kentner, 188 Ill. 431 (because there was no agreement as to future by-laws); Miller v. Tuttle, 73 Pac. (ICans.) 88 (court divided four to three on question whether there was independént contract or not); Ebert v. Mutual Assn., 81 Minn. 116; Strauss v. Same, 126 N. C. 971; Benjamin v. Same, 146 Cal. 34. Cases sustaining amendments limiting causes insured against, as by defining broken arm or leg or omitting paralysis: Ross v. Brotherhood of Am., 120 Ia., 692; Van Atten v. Modern B. of Am., 108 N. W. (Ia.) 313. Contra: Starling v. Supreme Council, 108 Mich. 440. Cases sustaining amendments limiting beneficiaries: Baldwin v. Begley, 185 Ill. 180. Contra: Peterson v. Gibson, 191 Ill. 365 (because there was no agreement as to future by-laws); Wist v. Grand Lodge, 22 Ore. 271 (because of special circumstances); Emmons v. Supreme Conclave, 63 Atl. (Del.) 871. See also Supreme Lodge v. Knight, 117 Ind. 489, a leading case; Richmond v. Supreme Lodge, 100 Mo. App. 8 (71 S. W. 736), and Wright v. Minnesota, etc. Co., 193 U. S. 657.
In the present case the relation at the outset was merely that of society and member. There was no independent contract. The question is whether that relation changed upon the expiration of the ten years so as to make the rights in question vested or fixed as in the case of an absolute independent contract or a case in which the relation has ripened into that of debtor and creditor. As we have seen, even a separate specific contract is subject to amendments of the by-laws to the extent to which that is agreed. When there is no such contract, the contract, in so far as there is one, is merely one of membership, the provisions of which are found in the by-laws alone or other like instruments. But the by-laws are subject to amendment except so far as otherwise agreed and usually, as in the present case, they contain an express provision permitting amendments of any of them without exception. In such case it would seem that all members are bound by all amendments except such *326as are made arbitrarily or in bad faitb or without the purposes-of the society or such as impair accrued absolute rights. The only question is, when.-do the rights become absolute? Under-circumstances like the present the amendment might have been attempted during the ten years or after the ten years but during; the life of the member or after his death. That it could have been made before the expiration of the ten years is clear, both on principle and by practical unanimity of decisions. One-court, in Figure v. Mutual Society, 43 Vt. 362, a case often cited with approval, went so far as to hold that the amendment could be made even after the death of the member so far as amounts yet to accrue after the amendment was made were concerned, but the contrary view seems to have been entertained in Grundlach v. Germania M. Ass’n., 4 Hun. 339, the decision in which, however, was said in a later case cited below from the same jurisdiction not to go so far. The question here, however, is whether the amendment could be made before death. If it could not be made before death though after the ten years, it is difficult to see how- it could be made before the expiration of the ten years but after the contract of membership had been entered into and the member had paid his dries and received no benefits up to the date of the amendment. The contract, if any, was made at the outset. The right of the member had not become a vested right after the expiration of the ten years any more than before, and in either case in so far-as it was a right it was one which by the very terms of the instrument, namely, the by-laws, by which it was created, was subject to be divested in the manner prescribed. Moreover, there were conditions yet to be performed or fulfilled; the member had to continue such in good standing until his death; his death had to occur; he must have left children under twelve year of age. The obligation had not become at the end of ten-years a mere debt payable at a future time. The member had duties, such as payment of dues, etc., to perform so long as he remained a member, and so long as he remained a member he was subject to the provisions of the by-laws which constituted *327cbe contract of membership. If membership ceased before his death, all rights were forfeited. Again, the society was a joint venture for mutual aid, and the amount of aid that could be given from time to time depended on various circumstances. It was contemplated that all members should be on an equal footing as to rights and duties. If the amendment should be applied to some and not. to others it would result in a division of the members into two classes with unequal rights as to future benefits. The ten-year requirement operated merely to classify the members with reference to benefits. The by-laws, which, though not a part of the submission, have been furnished by counsel are very elaborate. They provide for many kinds of aid — sick benefits, invalid benefits, death benefits, pensions, etc. One class of benefits may be enjoyed only after a membership of one year, another class only after' a membership of three years, the class in question only after a membership of ten years, etc. These provisions, while not a part of the submission, may serve by way of illustration as to what the by-laws in affy society of this kind may be. To hold that they cannot be amended after the expiration of one year, three years, ten years, etc., respectively, would be practically to hold that none of the by-laws in regard to benefits may be amended and that the society is tied up for all time, for probably it could never make such amendments without affecting some members in respect of whom such periods had expired, or, if such members were not to be affected classes would be created with unequal rights. That might frustrate the purposes of the society and jeopardize its very existence.
This conclusion is supported by strong reasoning in the following cases in which the contracts were, as in the present case, only contracts of membership: Pain v. Société, St. Jean Baptiste, 172 Mass. 319; Stohr v. Musical F. Society, 82 Cal. 557; Poultney v. Bachman, 31 Hun. 49; McCabe v. Father Matthew T. A. R. Society, 24 Hun. 149; Smith v. Galloway (1898) 1 Q. B. D. 71; Pepe v. City, etc., Society (1893), 2 Ch. Div. 311. The only cases contra, so far as I am aware, are Becker v. Berlin *328Ben. Society, 144 Pa. St. 232, and Marshall v. Pilots Union, 206 Pa. St. 182, and perhaps even those may be distinguished from the present case if not from the other cases just cited, on the ground that the event, namely sickness, upon which the right to benefits was to begin, had occurred, while in the present case the event, namely death, had not occurred.